DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 7/8/2022 has been entered and made of record. Claims 1-17 remain pending in this application.
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Matsuda fails to disclose “determine whether a contact performed on the operation screen is a cleaning operation of cleaning the display,”. Examiner respectfully disagrees and argues that although Matsuda does not recite the exact wordings as the claim language, Matsuda teaches or suggests “a cleaning operation of cleaning the display” as discuss in the following: paragraph 0049 teaches the cleaning mode is set through a specific operation being performed on the display, for example, when the user touches three points of the surface of the touch panel display using three fingers and moves the three points continuously and linearly within the prescribed period. The movement of the three fingers suggests a cleaning operation of panel display.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-12, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0361600 A1 to Matsuda.
As to claim 6, Matsuda discloses an image forming apparatus (MFP of figure 1 and abstract) comprising: 
a display configured to display an operation screen for operating the image forming apparatus (display 22 of figure 1 and paragraph 0019); 
a touch panel configured to detect a contact on the operation screen (touch panel 21 and paragraph 0019); 
an image forming device configured to form an image (image forming section 11 and paragraph 0018); and 
circuitry configured (processor 10) to: 
determine whether a contact performed on the operation screen in an energy saving mode in which power supply to a part of the image forming apparatus is stopped (see figure 2A, 3A and 4A; contact operation in low power consumption mode; paragraphs 0035, 0043), is a contact operation for instructing a return from the energy saving mode to a normal mode for operating the image forming apparatus (figure 2A-2C and paragraphs 0033-0035), or a cleaning operation of cleaning the display (moving of three fingers for cleaning; paragraphs 0048-0049); 
based on a determination that the contact is the contact operation (figure 2B), display the operation screen and return the image forming apparatus to an operating state (figure 2C); and 
based on a determination that the contact is the cleaning operation (moving of three fingers for cleaning; paragraph 0049), maintain a non-display state of the operation screen (figure 2C is not displayed and figure 6 is displayed; paragraph 0052). 
As to claim 7, Matsuda further discloses detect one-point contact operation on the operation screen as the contact operation (figures 2A-2C); and detect multiple points contact operation in a wide area as the cleaning operation (moving of three fingers for cleaning; paragraph 0049).
As to claim 8, Matsuda further discloses wherein the circuitry is further configured to display on the display, an operation screen indicating that the touch panel is in a screen cleaning mode in a display form that does not interfere with visibility of foreign material on the touch panel (figure 6), based on the determination that the contact is the cleaning operation (moving of three fingers for cleaning; paragraph 0049).
As to claim 9, Matsuda further discloses wherein the circuitry is further configured to return the image forming apparatus to the energy saving mode in response to detecting an operation indicating completion of the cleaning operation (Matsuda teaches the cleaning mode starts at the low power consumption mode; paragraph 0048; and the processor releases the power restriction to the display for a specific period in order to display screen as shown in figure 6; therefore suggesting returning to low power consumption mode when cleaning is completed).
As to claims 1-4, claims 1-4 are for a control panel (touch panel 20 of figure 1) that corresponds to apparatus claims 6-9. Therefore, they have been analyzed and rejected based on apparatus claims 6-9 respectively above.
As to claim 11, claim 11 is for a non-transitory recording medium (storage 16) that corresponds to apparatus claim 6. Therefore, it has been analyzed and rejected based on apparatus claim 6 above.
As to claim 14, Matsuda further discloses wherein the circuitry is configured to: stop the power supply to the display in the energy saving mode (paragraph 0025); and provide the power supply to the touch panel in the energy saving mode (paragraph 0026).
As to claim 12, please see similar rejection to claim 14 above.
As to claim 16, please see similar rejection to claim 14 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0361600 A1 to Matsuda in view of U.S. Patent Publication No. 2015/0043024 A1 to Hiramatsu et al.
As to claim 10, Matsuda further discloses wherein the circuitry is further configured to determine whether the contact is the contact operation (swipe operation for returning to copy mode; figures 2A-2C) or the cleaning operation for cleaning the touch panel (moving of three fingers for cleaning; paragraph 0049).
Matsuda does not expressly disclose a motion sensor, and based on a detection output by the motion sensor indicating a distance of a user to the image forming apparatus in the energy saving mode.
Hiramatsu, in the same area of image forming apparatus, teaches a motion sensor (person detection sensor S2 of figure 1), and based on a detection output by the motion sensor indicating a distance of user to the image forming apparatus in the energy saving mode (operation panel is enabled when sensor detected a person in power saving mode; S205-S206 of figure 5 and paragraphs 0057-0058).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Matsuda’s image forming apparatus by the teaching of Hiramatsu because it would allow for the system to enable the operation panel based on detection of human proximity to the MFP.
As to claim 5, please see similar rejection to claim 10 above. 
Claims 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0361600 A1 to Matsuda in view of U.S. Patent Publication No. 2014/0244433 A1 to Koyama.
As to claim 15, Matsuda discloses the image forming apparatus as recited in the parent claim. Matsuda does not expressly disclose display a message confirming completion of cleaning in response to determining that the cleaning operation is complete.
Koyama, in the same area of image forming apparatus teaches display a message confirming completion of cleaning in response to determining that the cleaning operation is complete (704 of figures 7A-7B).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Matsuda’s image forming apparatus by the teaching of Koyama because it would confirm with the MFP that the cleaning process is completed by user.
As to claim 13, please see similar rejection to claim 15 above. 
As to claim 17, please see similar rejection to claim 15 above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675